Citation Nr: 0210535	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  96-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

The propriety of the initial 30 percent rating assigned 
following a grant of service connection for tinea manus, 
tinea pedis and onychomycosis.  

(The issue of service connection for residuals of an injury 
to the left eye will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1959 to May 1965.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in May 1999.  

The case then was remanded by the Board to the RO for 
additional development of the record in August 1999.  

The Board is undertaking additional development on the issue 
of service connection for the residuals of an injury to the 
left eye pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  




FINDING OF FACT

The veteran's service-connected tinea manus, tinea pedis and 
onychomycosis is shown to involve only the right hand and 
both feet, with hyperkeratotic scaling and erythema and a few 
fissures; with all ten toenails showing onychodystrophy and 
subungual debris; neither ulceration, extensive exfoliation, 
crusting, systemic or nervous manifestations nor exceptional 
repugnance is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation 
higher than 30 percent for the veteran's service-connected 
tinea manus, tinea pedis and onychomycosis have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.118 including 
Diagnostic Codes 7806, 7813 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the veteran is shown to have developed a skin 
condition during service from August 1959 to May 1965.  

The veteran filed a claim of service connection in December 
1994.  The veteran was afforded a VA examination in February 
1995 in conjunction with his claim of service connection.  

At that time, the veteran reported that medication would 
temporarily clear up the condition, but that it would return 
once he went off the medication.  The veteran reported having 
tried numerous antifungal medications, without significant 
improvement of the condition.  In addition, the veteran had 
several courses of oral Griseofulvin without significant 
improvement.  

The veteran noted that his right hand and both feet itched 
and swelled on occasion.  On physical examination, the skin 
demonstrated marked, poorly marginated, erythematous based, 
hyperkeratotic papules and plaques on the plantar aspects of 
both feet and the palmar aspect of the right hand.  Marked 
onycholysis with subungual hyperkeratotic debris on all 
fingers of the right hand and on all toes was noted except 
for the fourth toe of the left foot on both feet.  Marked 
maceration in most web spaces was noted, left hand 
uninvolved.  

The impression was that of tinea manus, tinea pedis, 
onychomycosis.  The examiner noted that the veteran had 
classic one hand, two feet distribution of his fungal 
infection.  The examiner also noted that it was not 
surprising that his condition had not responded to topical 
treatment.  The examiner explained to the veteran that he 
would likely need a systemic antifungal therapy for at least 
9 months, possibly up to 18 months in order to clear the 
infection.  

In a rating decision in September 1995, the RO granted 
service connection and assigned a 10 percent rating for tinea 
manus, tinea pedis, onychomycosis, effective on December 30, 
1994.  The veteran timely appealed that determination.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in May 1999.  At the hearing, 
the veteran testified that his service-connected skin 
condition was manifested by constant itching and cracking of 
the skin.  It was pointed out that the veteran had an open 
wound on his hand at the time of the hearing.  

The veteran noted during the hearing that he did not shake 
hands with other people because his hand was cracked and bled 
often.  The veteran also noted that his hand swelled up for 
no reason and stayed swollen for 2 to 3 days.  With regard to 
his feet, the veteran testified that his toenails were 
thickened, ugly, stinky and smelly and that his feet were 
cracked with blisters and bleeding.  

The case was remanded back to the RO in August 1999 for 
additional development of the record.  Additional VA 
outpatient records were obtained, and the veteran was 
afforded another VA examination in June 2000.  

The VA examiner reviewed the claims file and noted that the 
veteran had undergone every treatment for fungal infections 
possible, including every topical cream, griseofulvin, 
Sporanox, Lamisil and Diflucan.  The examiner noted that the 
condition improved while on the medication, but that it never 
resolved completely and flared up about two weeks after 
coming off medications.  

The veteran reported having scaling and cracking.  On 
examination of the right hand and both feet, the examiner 
noted thick hyperkeratotic scaling as well as erythema and a 
few fissures despite the veteran's third month of 
itraconazole/Sporanox therapy.  All ten toenails were 
involved with onychodystrophy, yellow thickening of the nails 
and subungual debris as were the fingernails of the right 
hand.  

The assessment was that of severe tinea manus, tinea pedis 
and onychomycosis.  The examiner noted that the veteran had 
undergone every conceivable therapy for the condition and had 
not improved significantly on available medications.  It was 
further noted that the veteran had one of the most severe 
cases that the examiner had ever seen.  The examiner opined 
that the veteran's immune system did not fight off fungus 
well and that was why he was so severely affected.  

In January 2002, the RO increased the rating to 30 percent 
for the service-connected tinea manus, tinea pedis, 
onychomycosis, effective on December 30, 1994, the effective 
date of service connection.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Consequently, the matter of dissatisfaction with the 
initial 30 percent rating assigned following a grant of 
service connection for the tinea manus, tinea pedis, 
onychomycosis remains in appellate status and before the 
Board at this time.  

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, which has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In this case, the RO sent letters to the veteran, in 
compliance with the directives set forth in the new bill.  
Specifically, the letters notified the veteran of the change 
in law and provided the veteran with an opportunity to submit 
additional evidence to support his claim.  In addition, the 
veteran has been afforded VA examinations for the purpose of 
evaluating the current severity of the service-connected skin 
disorder.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  

The veteran's service-connected tinea manus, tinea pedis, 
onychomycosis is currently rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2001) for dermatophytosis.  

According to the rating schedule, skin disabilities evaluated 
under specified diagnostic codes, including dermatophytosis, 
Code 7813, and dermatitis exfoliativa, Code 7817, are rated 
as for eczema.  The disability ratings are assigned depending 
upon the location, extent, and repugnant or otherwise 
disabling character of the manifestations.  38 C.F.R. § 4.118 
(2001).  

Under Code 7806, a 10 percent evaluation is warranted for 
eczema with exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  If there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is in order.  

Finally, a rating of 50 percent is appropriate if there is 
eczema with ulceration or extensive exfoliation or crusting, 
or systemic or nervous manifestations or that is 
exceptionally repugnant.  

In this case, the Board finds, based on its review of the 
record, that the veteran's service-connected tinea manus, 
tinea pedis and onychomycosis is not productive of a level of 
disablement that would warrant the assignment of a rating 
higher that 30 percent under Diagnostic Code 7813-7806 since 
the effective date of the grant of service connection.  

The June 2000 examiner indicated that the veteran had tried 
every available topical and oral medication for the 
condition, but that the fungal infection never completely 
resolves.  However, the examiner only noted that the veteran 
had thick hyperkeratotic scaling as well as erythema and a 
few fissures.  The examiner also noted that the condition 
would be subject to improvement with treatment.  

The examiner also pointed out that all of the veteran's 
toenails were involved with onychodystrophy, yellow 
thickening of the nails and subungual debris, as were the 
fingernails on the right hand.  There was only noted to be 
involvement of the right hand and feet.  

While the VA examiner in June 2000 concluded that the 
veteran's skin disorder was one of the most severe he had 
ever seen, the Board finds that the condition is not shown to 
be manifested by findings that would warrant the assignment 
of a higher rating.  

Specifically, it is not demonstrated that the service-
connected skin condition is productive of a disability 
picture consistent with ulceration, extensive exfoliation, 
crusting, systemic or nervous manifestations, or exceptional 
repugnance.  

Accordingly, the Board finds that an increased rating higher 
than 30 percent is not assignable for the service-connected 
tinea manus, tinea pedis and onychomycosis under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 
(2001).  

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected tinea 
manus, tinea pedis, onychomycosis as prescribed by the Court 
in Fenderson v. West, 12 Vet. App. 119 (1999).  However, at 
no time since service has the service-connected disability 
been shown to be more disabling than as currently rated.  



ORDER

An increased rating higher than 30 percent rating for the 
service-connected tinea manus, tinea pedis and onychomycosis 
is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

